Citation Nr: 0910440	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a hiatal hernia, 
claimed as a stomach disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the claims file currently 
resides with the RO in Albuquerque, New Mexico


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew his appeal of the denial of service 
connection for bilateral hearing loss, in a February 2009 
written statement.

2.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew his appeal of the denial of service 
connection for a hiatal hernia, claimed as a stomach 
disorder, in a February 2009 written statement.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to 
the issue of service connection for bilateral hearing loss, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).

2.  Because the Veteran has withdrawn his appeal relating to 
the issue of service connection for a hiatal hernia, claimed 
as a stomach disorder, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.101, 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

By a July 2004 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss and a 
hiatal hernia, claimed as a stomach disorder.  The Veteran 
filed a notice of disagreement as to that determination, a 
statement of the case was issued in October 2005, and he 
perfected his appeal by filing a VA Form 9 in December 2005.

In a February 2009 written statement, the Veteran withdrew 
his appeal for service connection for bilateral hearing loss 
and a hiatal hernia, claimed as a stomach disorder.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration on these issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed.

The appeal for service connection for a hiatal hernia, 
claimed as a stomach disorder is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


